519 F.3d 1041 (2008)
T. Jeffrey SIMPSON, on behalf of himself and all others similarly situated, Plaintiff, and
California State Teachers Retirement System, Plaintiff-Appellant,
v.
Homestore.Com, Inc.; Stuart H. Wolff; Peter B. Tafeen; PriceWaterHouseCoopers; AOL Time Warner Inc.; Cendant Corporation; Richard A. Smith; L90, aka Max Worldwide; Smarthome, Inc.; David M. Rosenblatt; Catherine Kwong Giffen; Allan P. Merrill; Sophia Losh; Jeff Kalina; David Colburn; Eric Keller, Defendants-Appellees.
No. 04-55665.
United States Court of Appeals, Ninth Circuit.
Filed March 26, 2008.
Peter E. Borkon, Cotchett Pitre & McCarthy, Burlingame, CA.
Robert Hutchinson, Cotchett Pitre & McCarthy, Beverly Hills, CA, Clifford H. Pearson, Wasserman, Comeden, Casselman & Pearson LLP, Tarzana, CA, for Plaintiff.
Joseph W. Cotchett, Cotchett Pitre & McCarthy, Burlingame, CA, Nancy L. Fineman, Cotchett & Pitre San Francisco Airport Office Center, San Francisco, CA, for Plaintiff-Appellant.
Robert C. Vanderet, O'Melveny & Myers, LLP, Howard M. Privette, Paul Hastings Janofsky & Walker, LLP, Dean J. Kitchens, Gibson Dunn & Cruthcher, LLP, John B. Quinn, Quinn Emanuel Urquhart Oliver & Hedges, LLP, Jeffrey H. Dasteel, Skadden, Arps, Slate, Meagher & Flom LLP, Michael C. Tu, Daniel J. Tyukody, Jr., Orrick Herrington & Sutcliffe; LLP, Melissa M. Dulac, Kirkland & Ellis, LLP, David C. Scheper, Overland Borenstein Scheper & Kim, LLP, Los Angeles, CA, Robert C. Friese, Shartsis Friese, LLP, Nanci L. Clarence, Clarence Snell & Dyer LLP, San Francisco, CA, Peter T. Barbur, Cravath Swaine & Moore, LLP, Stephen P. Warren, Samuel Kadet, Skadden, Arps, Slate, Meagher & Flom LLP, New York, NY, F. Whitten Peters, Washington, DC, Jeffrey Speiser, Edward S. Nathan, Stern & Kilcullen, Roseland, NJ, Walter J. Robinson, III, Pillsbury Winthrop Shaw Pittman LLP, Palo Alto, CA, William A. Isaacson, Boies, Schiller & Flexner, Roger C. Spaeder, Carl S. Kravitz, Zuckerman, Spaeder, Goldstein, Taylor & Kolker, Everett Johnson, Belinda Lee, Latham & Watkins, LLP, Washington, DC, Roy R. Newman, Atkinson, Andelson, Loya, Ruud & Romo, Cerritos, CA, Paul D. Murphy, Murphy Rosen & Cohen, LLP, Santa Monica, CA, J. Christian Word, Latham & Watkins, Reston, VA, for Defendants-Appellees.
Eric A. Isaacson, Coughlin Stoia Geller Rudman & Robbins, LLP, San Diego, CA, David H. Braff, Sullivan & Cromwell, New York, NY, for Amicus Curiae.
Before ROBERT R. BEEZER, THOMAS G. NELSON, and RONALD M. GOULD, Circuit Judges.
ORDER
Pursuant to the judgment of the United States Supreme Court issued on February 25, 2008 in Avis Budget Group v. California State Teachers Retirement System, ___ U.S. ___, 128 S. Ct. 1119, 169 L. Ed. 2d 945 (2008), we vacate our opinion at 452 F.3d 1040 (9th Cir.2006), vacate the district court's decision, and remand for further *1042 proceedings which are consistent with the opinion of the Supreme Court.